DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 8-11, 18, and 19 are rejected from an unclear and indefinite claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 13, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0178219 (Kim hereinafter).
Regarding claim 1, Kim teaches an electric pump (Figures 1-2) that discloses an electric motor (Motor 400/430), a pump assembly, which is driven by the electric motor (Pump unit 300), and a housing in which the electric motor and the pump assembly are arranged (Housing 100 as seen in Figure 2), wherein the housing is in the form of a one-piece, injection molded pot having a base and side walls (Figures, 1, 2, and 4 with base being the side with 111a/b and the side walls being along the motor as seen in Figure 4, with respect to the use of injection molding, this limitation is being treated as a product-by-process limitation as outlined in MPEP 2113, Kim in ¶ 63 details that the housing is molded), wherein the pump assembly bears against the base (Evident from Figure 4) and the electric motor is arranged on the open side of the housing remote the base (Evident from Figure 4).
Regarding claim 2, Kim’s teachings are described above in claim 1 where Kim further discloses that an intake opening and/or a discharge opening of the liquid pump is arranged in the base of the housing (Figures 1-3 with intake 120 and discharge 130 being within the base of housing 100).
Regarding claim 4, Kim’s teachings are described above in claim 1 where Kim further discloses that the pump assembly has a pump housing which bears against the base (Under the broadest reasonable interpretation, the portion of the base surrounding the pump unit will be the pump housing and therefore directly abuts the base).
Regarding claim 5, Kim’s teachings are described above in claim 1 where Kim further discloses that the pump housing is centered in the housing (Evident from Figures 1-4).
Regarding claim 13, Kim’s teachings are described above in claim 1 wherein Kim further discloses screw openings are integrated into the base of the housing (Kim Figure 2 and Figure 3).
Regarding claim 14, Kim’s teachings are described above in claim 1 wherein Kim further discloses screw openings spaced apart from the base in the axial direction are provided (Evident of Kim Figures 2 and 3).
Regarding claim 15, Kim’s teachings are described above in claim 1 wherein Kim further discloses that the pump assembly is a gear ring pump (Gerotor pump 300). 
Regarding claim 20, Kim’s teachings are described above in claim 1 wherein Kim further discloses that the pump assembly is a gerotor ring pump (Gerotor pump 300).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0178219 (Kim) in view of US 2017/0321794 (Anzt hereinafter).
Regarding claim 3, Kim’s teachings are described above in claim 2 but are silent with respect to a sealing structure is associated with the opening in the base of the housing.
However, Anzt teaches a pump that discloses placing seals at the inlet and outlet openings (Figure 1, seals 142 per ¶ 246).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid openings of Kim with the seals of Anzt to prevent fluid from leaking. 
Regarding claim 16, Kim’s teachings are described above in claim 2 but are silent with respect to a sealing groove or a cylindrical surface is associated with the opening in the base of the housing.
However, Anzt teaches a pump that discloses placing seals at the inlet and outlet openings (Figure 1, seals 142 per ¶ 246). The resultant combination would be such that there is a sealing groove or a cylindrical surface is associated with the opening in the base of the housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid openings of Kim with the seals of Anzt to prevent fluid from leaking.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0178219 (Kim) in view of US 6106240 (Fischer hereinafter).
Regarding claim 4, Kim’s teachings are described above where it can be broadly interpreted that the pump assembly has a pump housing which bears against the base (See rejection of claim 4 above).
Fischer teaches a gerotor pump that discloses a pump housing abutting a base of the pump structure (Figure 1, pump 14 within ring 54 abutting 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he pump unit of Kim with the pump housing of Fischer to allow the body surrounding the rotating pump to be replaceable in the event of high wearing. 
Regarding claim 5, Kim’s modified teachings are described above in claim 4 where the combination of Kim and Fischer further discloses that the pump housing is centered in the housing (Fischer shows the housing 54 centered within the pump assembly and would translate to the assembly of Kim).
Regarding claim 6, Kim’s modified teachings are described above in claim 4 where Kim further discloses that the pump housing fixedly connected to the housing (Fischer shows the dowels 60 fixedly connecting the pump housing to the equivalent housing which would the housing of Kim).
Claims 7-10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0178219 (Kim) in view of US 2018/0283383 (Vester hereinafter).
Regarding claim 7, Kim’s teachings are described above in claim 1 but are silent with respect to a separating pot which extends between a stator and a rotor of the electric motor and separates a hydraulic side of the liquid pump from a dry side such as electronics side.
However, Vester teaches an electric pump that discloses a separating pot which extends between a stator and a rotor of the electric motor and separates a hydraulic side of the liquid pump from a dry side such as electronics side (Figures 3 and 4 with separating pot 57 between the stator and rotor of the electric motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he electric motor and housing of Kim with the wet rotor and separating pot of Vester to increase the cooling of the electric motor of Kim.
Regarding claim 8, Kim’s modified teachings are described above in claim 7 where the combination of Kim and Vester would further disclose that the separating pot has a flange which is connected to the housing (Vester flange 63 would be connected to the housing of Kim). 
Regarding claim 9, Kim’s modified teachings are described above in claim 8 where the combination of Kim and Vester would further disclose that the flange is fixedly connected to the housing (Vester ¶ 39 with flange 63 would be connected to the housing of Kim).
Regarding claim 10, Kim’s modified teachings are described above in claim 8 where the combination of Kim and Vester would further disclose that the flange bears against the pump housing (Vester flange 63 would be against the housing of Kim).
Regarding claim 18, Kim’s modified teachings are described above in claim 8 where the combination of Kim and Vester would further disclose that the flange is welded, adhesively bonded, screwed, or riveted to the housing (Vester ¶ 39 with flange 63 would be connected to the housing of Kim). 
Regarding claim 19, Kim’s modified teachings are described above in claim 8 where the combination of Kim and Vester would further disclose that the flange bears against the pump housing and is centered in the pump housing (Vester ¶ 39 with flange 63 is shown to be centered and will bear against the housing of Kim).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0178219 (Kim) in view of US 2018/0283383 (Vester) and further in view of US 2011/0033321 (Mikkelsen hereinafter)
Regarding claim 11, Kim’s modified teachings are described above in claim 7 but are silent with respect to the separating pot is formed by a pipe socket which is formed in one piece with the housing, and a separating cover which is sealingly connected to the end face of the pipe socket. 
However, Mikkelsen teaches a canned electric motor that discloses a separating pot (Figure 1, separating can 6) where the separating pot is formed by a pipe socket which is formed in one piece with the housing (Pot 6 formed with the equivalent housing 4), and a separating cover which is sealingly connected to the end face of the pipe socket (Cover sealed by 230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing and can of Kim and Vester with the can of Mikkelsen to allow for a combined separating pot and housing to minimize components during assembly.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0178219 (Kim) in view of US 2016/0099627 (Johnson hereinafter).
Regarding claim 12, Kim’s teachings are described above in claim 1 where a printed circuit board is arranged on the open side of the housing remote from the base (Kim Figure 4 with board 801 per ¶ 61).
Kim is silent with respect to the printed circuit board being encapsulated by potting compound in the housing together with the stator.
However, Johnson teaches an electric motor that discloses encapsulating the circuit board in potting material (¶ 63). The resultant combination would be such that the printed circuit board being encapsulated by potting compound in the housing together with the stator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify eh control board of Kim with the potting material of Johnson to insulate the control board from damage. 
Claim 17 is are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0178219 (Kim) in view of US 6106240 (Fischer) and further in view of US 1512847 (Hammes hereinafter).
Regarding claim 17, Kim’s modified teachings are described above in claim 4 where Fischer further discloses that the pump housing is secured to the housing (Fischer dowels 60).
Kim, per Fischer, is silent with respect to the securing member being a weld or screw.
However, Hammes teaches a mounting set up for a body that discloses the interchangeability of dowels and screws (Page 2 Lines 70-74). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution of the mounting component of Kim/Fischer’s dowels with the screws of Hammes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746